This opinion is subject to administrative correction before final disposition.




                                 Before
                    HITESMAN, CRISFIELD, and GEIS,
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                         Wilmer VASQUEZ
                    Corporal (E-4), U.S. Marine Corps
                                Appellant

                              No. 201900057

                          Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Major Terrance J. Reese, USMC. Sentence adjudged 4
   December 2018 by a special court-martial convened at Marine Corps
   Base Camp Lejeune, North Carolina, consisting of a military judge sit-
   ting alone. Sentence approved by the convening authority: reduction to
   E-1, confinement for 135 days, 1 and a bad-conduct discharge.
   For Appellant: Lieutenant Commander Erin L. Alexander, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 4 months pursu-
ant to a pretrial agreement.
                   United States v. Vasquez, No. 201900057


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2